DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1 and 18 have been amended.  Claims 1-19 are pending with claims 10-17 withdrawn.  Claims 1-9 and 18-19 are under examination.

Applicant's arguments filed 27 July 2022 with respect to the 112(b) rejections have been fully considered but are not persuasive.
	Applicant argues (middle p. 6): "Claim 18 has been amended in a manner which should 
obviate this rejection.  Moreover, those skilled in the art after reading the specification will understand the terms "coherent" and 'semi-coherent' interfaces."
	The Examiner responds that while the wording of claim 18 has been improved to more clearly describe where the interfaces reside, the fact remains that the recitation of the interfaces being "coherent or semi-coherent" remains unclear.

Applicant's arguments filed 27 July 2022 with respect to the 102 and 103 rejections have been fully considered but are not persuasive.

	Applicant argues (bottom p. 6) that the subject matter of "a casted metal part having a requisite shape corresponding to a casting mold" is not "explicitly or inherently taught by Lin".  "Rather, Lin is directed to depositing materials using laser melting, which is clearly distinct from metal parts that have shapes corresponding to casting molds."
	The Examiner responds that claim 1 and its dependents are now product-by-process claims.  The claim now recites a nanocrystalline material that has been casted into a shape that corresponds to a casting mold.  While Lin et al. does not expressly teach this limitation of casting into a casting mold, per MPEP 2113(I): "'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Thus, the product of the prior art only needs to have a shape that can correspond to a casting mold.  Figure 2a of Lin et al. shows a structure that has a shape that can be formed by casting into a casting mold.  Therefore, Lin et al. continues to anticipate the claims.

	Applicant argues that (upper p. 7): "This rejection is improper at least under 35 U.S.C. § 102(b)(1)(A) because the present inventors are authors of the Cao article, and the other authors of the Cao article obtained the present subject matter from the present inventors."
	The Examiner responds that per MPEP 2153.01(a): "If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)."  The Cao article names additional authors (i.e., C) beyond the instant application joint inventors (i.e., A and B).  Thus, in order to establish that this disclosure is not prior art under 102(a) Applicant must provide an affidavit or declaration under 37 CFR 1.130 to establish that the disclosure is not prior art (see gen. MPEP 2155).  Therefore, an exception under 102(b)(1)(A) does not apply because no affidavit or declaration to establish Cao as being excepted has been supplied and the rejection over Cao is maintained.

	Applicant argues that the subject matter of "a casted metal part having a requisite shape corresponding to a casting mold" is not "explicitly or inherently taught by Li".  "Rather, Li is directed to evaporation based densification of nanoparticle percentages in a melt, which is clearly distinct from metal parts that have shapes corresponding to casting molds."
	The Examiner responds that claim 1 and its dependents are now product-by-process claims.  The claim now recites a nanocrystalline material that has been casted into a shape that corresponds to a casting mold.  While Lin et al. does not expressly teach this limitation of casting into a casting mold, per MPEP 2113(I): "'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Thus, the product of the prior art only needs to have a shape that can correspond to a casting mold.  US '500 casts the metal into a crucible (Fig. 2, [0067,0084]).  Therefore, US '500 discloses "a casted metal part having a requisite shape corresponding to a casting mold", as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The specification as filed does not recite the newly added claim limitation of "a casted metal part having a requisite shape corresponding to a casting mold".
Regarding dependent claims 2-9 and 18-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "clean coherent" in claim 18 is a relative term which renders the claim indefinite.  The term "clean coherent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner will interpret this term in the broadest reasonable manner in light of the specification to be met when there is an interface between nanoparticles and grains.
Regarding dependent claim 19, this claim does not remedy the deficiencies of parent claim 18 noted above, and is rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. in "Aluminum with dispersed nanoparticles by laser additive manufacturing" (published online 11 September 2019).
Regarding claim 1,
	Lin et al. discloses a nanocrystalline material comprising a matrix of Al (i.e., one or more metals) with TiC nanoparticles (i.e., nanostructures) dispersed in the matrix (p. 2, bottom left column).  The matrix is polycrystalline (see Fig. 2e) and has an average grain size of 331 ± 95 nm (p. 4, top left column).  
Regarding the new limitation of "a casted metal part having a requisite shape corresponding to a casting mold", claim 1 and its dependents are now product-by-process claims.  The claim now recites a nanocrystalline material that has been casted into a shape that corresponds to a casting mold.  While Lin et al. does not expressly teach this limitation of casting into a casting mold, per MPEP 2113(I): "'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Thus, the product of the prior art only needs to have a shape that can correspond to a casting mold.  Figure 2a of Lin et al. shows a structure that has a shape that can be formed by casting into a casting mold.  Therefore, Lin et al. continues to anticipate the claims.


Regarding claims 2-3,
	Lin et al. discloses their material has an average grain size of 331 ± 95 nm (p. 4, top left column), and is thus about 600 nm or less and about 400 nm or less.
Regarding claims 4-6,
	Lin et al. discloses their material has a volume fraction of TiC (the nanostructures) of 35 vol% (p. 2, bottom left column).
Regarding claims 18-19,
	Lin et al. discloses their material having distinct interfaces (i.e., coherent or semi-coherent interfaces) in supplementary figure 4c.  These interfaces are formed during the laser melting of the powders (p. 2, lower right column).

Claims 1-9 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. in "Bulk ultrafine grained/nanocrystalline metals via slow cooling" (published 23 August 2019).
Regarding claim 1,
	Cao et al. discloses a nanocrystalline material (abstract) comprising a matrix of Cu, Al, or Zn (i.e., one or more metals) with WC, TiB2, and WC nanoparticles, respectively (i.e., nanostructures) (p. 1, middle right column).  These nanostructures are dispersed in their respective metal matrices which are polycrystalline (Figs. 1D, 3A, 3G).  The nanocrystalline materials have an average grain size of less than 300 nm for the water-quenched Cu-WC samples with more than 15 vol% WC (Fig. 1G), 460 nm for the Al-10vol% TiB2 sample, and 991 nm for the Zn-5vol% WC (p. 6, upper left column).  These samples are casted (bottom left column p. 2) and thus have a shape that corresponds to the mold in which they were casted in.
Regarding claims 2-3,
	Both the water-quenched Cu-WC and Al-10vol% TiB2 samples have average grain sizes of about 600 nm or less (p. 6, upper left column) and the water-quenched Cu-WC have average grain sizes of about 400 nm or less (Fig. 1G).
Regarding claims 4-6,
	The samples of Cao et al. have 5vol% of nanostructures for the Zn matrix, 10 vol% for the Ti matrix, and 5-30 vol% for the Cu matrix.
Regarding claims 7-9,
	The samples of Cao et al. have Zn and Cu with WC (i.e., a transition metal carbide) and Al with TiB2 (a transition metal boride).
Regarding claims 18-19,
	Cao et al. discloses their material having distinct interfaces (i.e., coherent or semi-coherent interfaces) in Figs. 2B, 3B, and 3F.  These interfaces are formed during casting (p. 2, lower left column; p. 5 bottom right column to p. 6 middle left column).

Claims 1-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0204500.
Regarding claim 1,
	US '500 discloses a metal matrix nanocomposite (abstract) in an example with a matrix of Mg2Zn-14 vol% SiC [0069] (one or more metals with nanostructures dispersed in the matrix).  The grain size of the polycrystalline [0049] matrix is refined to about 64 nm in the Mg2Zn-14 vol% SiC sample [0069].  US '500 casts the metal into a crucible (Fig. 2, [0067,0084]).  Therefore, US '500 discloses "a casted metal part having a requisite shape corresponding to a casting mold", as claimed.
Regarding claims 2-3,
	The average grain size of the Mg2Zn-14 vol% SiC sample is 64 nm, which is less than about 600 nm and 400 nm.
Regarding claims 4-6,
	The Mg2Zn-14 vol% SiC sample has greater than about 5, 10, and 15 vol% of nanostructures.
Regarding claims 18-19,
	US '500 discloses their material having distinct interfaces (i.e., coherent or semi-coherent interfaces) in Figs. 3D and 5E.  These interfaces are formed during casting [0065,0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0204500.
	While the specific example of US '500 does not have one of the following combinations: a matrix including copper with nanostructures that include a transition metal or a transition metal carbide, a matrix including zinc with nanostructures that include a transition metal or a transition metal carbide, or a matrix including aluminum with nanostructures that include a transition metal carbide or a transition metal boride, US '500 teaches that the metal matrix may be selected to include one or more of zinc, aluminum, and copper [0019] with the ceramic nanoparticles (i.e., nanostructures) include a transition metal carbide and/or transition metal borides [0055].  
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make a nanocomposite from the disclosure of US '500 with a matrix including copper with nanostructures that include a transition metal or a transition metal carbide, a matrix including zinc with nanostructures that include a transition metal or a transition metal carbide, or a matrix including aluminum with nanostructures that include a transition metal carbide or a transition metal boride while preserving the average grain size on less than the order of 100 nm in order to preserve the strength enhancement due to the smaller grain size [0088,0089].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738